                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


JEREMY ROTHE-KUSHEL,                            )
                                                )
                             Plaintiff,         )
                                                )
v.                                              )   Case No. 4:18-cv-319-BP
                                                )
JEWISH COMMUNITY FOUNDATION                     )
OF GREATER KANSAS CITY, et al.,                 )
                                                )
                      Defendants.               )


                   STIPULATION TO DISMISSAL WITH PREJUDICE

          COME NOW Plaintiff Jeremy Rothe-Kushel and Defendants Michael Curley,

Richard Smith, Leland Shurin, Nathan Garrett, Mark Tolbert, Don Wagner, and Mayor

Quinton Lucas, by their respective counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)

stipulate to the dismissal of all claims against Defendants Curley, Smith, Shurin, Garrett,

Tolbert, Wagner, and Lucas, with prejudice. The parties further stipulate that all parties are

to bear their own costs and expenses incurred in the prosecution and/or defense of this

matter.


                                                Respectfully submitted,

                                                LAW OFFICE OF ARTHUR BENSON II


                                                By s/ Jamie Kathryn Lansford
                                                Arthur A. Benson II Mo. Bar No. 21107
                                                Jamie Kathryn Lansford Mo. Bar No. 31133
                                                4006 Central Avenue
                                                Kansas City, Missouri 64111



            Case 4:18-cv-00319-BP Document 231 Filed 12/23/19 Page 1 of 3
                              (816) 531-6565
                              abenson@bensonlaw.com
                              jlansford@bensonlaw.com

                              and

                              LAW OFFICE OF FRED SLOUGH


                              By s/ Fred L. Slough
                              Fred L. Slough Mo. Bar No. 23915
                              2800 City Center Square, 1100 Main Street
                              Kansas City, Missouri 64105
                              (816) 309-2644
                              (816) 472-6009 (telefacsimile)
                              fred@fredslough.com

                              Attorneys for Plaintiff Rothe-Kushel

                              and


                              ERIC S. SCHMITT, ATTORNEY
                              GENERAL OF MISSOURI


                              By s/ Nicolas Taulbee
                              Nicolas Taulbee Mo. Bar. No. 61065
                              Assistant Attorneys General
                              Fletcher Daniels State Office Building
                              615 E. 13th Street, Suite 401
                              Kansas City, Missouri 64106
                              (816) 889-5000
                              (816) 889-5006 (telefacsimile)
                              Nicolas.Taulbee@ago.mo.gov

                              Attorneys for Defendants Leland Shurin,
                              Nathan Garrett, Mark Tolbert, Don Wagner,
                              Mayor Sylvester James, Chief Richard Smith,
                              Michael Satter, Brent Parsons,
                              and Michael Curley




                             2

Case 4:18-cv-00319-BP Document 231 Filed 12/23/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was filed and served via the
Court’s electronic filing system on counsel listed below this 23rd day of December, 2019:

Nicolas Taulbee
Assistant Attorney General
Office of Missouri Attorney General
Eric Schmitt
615 E. 13th Street, Suite 401
Kansas City, Missouri 64106
(816) 889-5000
(816) 889-4006 (telefacsimile)
nicolas.taulbee@ago.mo.gov

Attorneys for Defendants Leland Shurin, Nathan Garrett,
Mark Tolbert, Don Wagner, Mayor Quentin Lucas,
Chief Richard Smith, Michael Satter, Brent Parsons,
and Michael Curley

and

Louis A. Huber III Mo. Bar No. 28447
Daniel R. Young Mo. Bar No. 34742
Michael P. Schaefer Mo. Bar No. 59308
Schlee & McCarthy, P.C.
4050 Pennsylvania, Suite 300
P.O. Box 32430 (zip: 64171-54630)
Kansas City, Missouri 64111
(816) 931-3500
(816) 931-3553 (telefacsimile)
lhuber@schleelaw.com
dyoung@schleelaw.com
mschaefer@schleelaw.com

Attorneys for Defendants Jewish Community
Foundation of Greater Kansas City


                                              s/ Jamie Kathryn Lansford
                                             Attorney for Plaintiff Jeremy Rothe-Kushel




                                             3

         Case 4:18-cv-00319-BP Document 231 Filed 12/23/19 Page 3 of 3
